                               IN THE UNITED STATES DISTRICT COURT

                                FOR THE EASTERN DISTRICT OF TEXAS

                                             BEAUMONT DIVISION

ROLAND KADERLI, JR.                                          §

VS.                                                          §                    CIVIL ACTION NO. 1:19cv367

JOHN KIMBROUGH, ET AL.                                       §

                               ORDER ADOPTING THE MAGISTRATE
                             JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Roland Kaderli, Jr., an inmate at the Orange County Jail, proceeding pro se, brought
the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed without prejudice.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.1

                                                       ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED to the extent it recommended dismissal. A

final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

         SIGNED this the 18 day of February, 2020.




                                               ____________________________
                                               Thad Heartfield
                                               United States District Judge
          1
             Plaintiff filed a motion to dismiss the case following the Report. As the defendants have neither answered nor
filed a motion for summary judgment at this time, plaintiff is entitled to dismiss his complaint without prejudice. See FED.
R. CIV. P. 41(a). Accordingly, plaintiff’s motion to dismiss is GRANTED, and the Report will be adopted only to the extent
it recommended dismissal.
